334 S.E.2d 71 (1985)
STATE of North Carolina
v.
Rachel Britt MASSEY
v.
Vera Mae LONG.
No. 8513SC22.
Court of Appeals of North Carolina.
September 17, 1985.
*72 Atty. Gen. Lacy H. Thornburg by Associate Atty. Gen., Gayl M. Manthei, Raleigh, for the State.
Appellate Defender Adam Stein by First Asst. Appellate Defender Malcolm Ray Hunter, Jr., Hargett, for defendant Massey.
Junius B. Lee, III and Fred C. Meekins, Jr., Whiteville, for defendant Long.
WELLS, Judge.
Each defendant has assigned error to the trial court's failure to grant their motion to dismiss for insufficiency of the evidence. We agree with defendants and reverse.
A criminal conspiracy is an agreement between two or more persons to do an unlawful act or do a lawful act in an unlawful way or by unlawful means. State v. LeDuc, 306 N.C. 62, 291 S.E.2d 607 (1982). In order for a defendant to be found guilty of a conspiracy, it must be established by competent evidence that the defendant entered into an unlawful confederation for the criminal purposes alleged. Id. While a conspiracy may be established from circumstantial evidence, there must be such evidence to prove the agreement directly or such a state of facts that an agreement may be legally inferred. Id. Conspiracies cannot be established by a mere suspicion, nor does a mere relationship between the parties or association show a conspiracy. Id. If the conspiracy is to be proved by inferences drawn from the evidence, such evidence must point unerringly to the existence of a conspiracy. State v. Whiteside, 204 N.C. 710, 169 S.E. 711 (1933).
Clearly, there is no direct evidence of a conspiracy in this case, all of the State's evidence being circumstantial. While it appears that a reasonable inference could be drawn from this evidence that defendant Massey burned the mobile home in which she was living, we cannot agree that the evidence supports a reasonable inference that either defendant conspired with each other or any other person to commit the crimes for which they stand convicted. There is no more than mere suspicion in this case, and suspicion, however strong, is simply not enough. See State v. LeDuc, supra, and cases cited and discussed therein. The fraudulent insurance claims charges are rooted in the conspiracy to burn charges; therefore, they must fall with the conspiracy.
*73 For the reasons stated, the judgments against each defendant must be reversed and their sentences vacated.
Reversed and vacated.
HEDRICK, C.J., and WEBB, J., concur.